Exhibit 10.42
MODIFICATION OF LEASE # 1
This Modification of Lease #1 dated for reference purposes only, October 13,
2009 is pursuant to that certain Lease by and between OLEN COMMERCIAL REALTY
CORP., A NEVADA CORPORATION, as “Lessor”, and NXG ACUTE CARE LLC, A CALIFORNIA
LIMITED LIABILITY COMPANY AND WHOLLY-OWNED SUBSIDIARY OF NEXTGEN HEALTHCARE
INFORMATION SYSTEMS, INC., A CALIFORNIA CORPORATION AND WHOLLY-OWNED SUBSIDIARY
OF QUALITY SYSTEMS INC., A CALIFORNIA CORPORATION, as “Lessee”, dated October 1,
2009 for property located at: 22912 Mill Creek Drive, Suite A, Laguna Hills, CA
92653. The undersigned Parties hereby understand and agree that the above
mentioned Lease shall be amended and modified as follows:
Article 1.4. Early Possession: Shall be modified in part to read: “October 14,
2009....”
Article 3.2. Early Possession: Shall be modified in part to read: “Lessor agrees
to grant Lessee early occupancy of said Premises, the date to be October 14,
2009. Lease payments shall not commence until November 1, 2009. Lessee agrees to
hold Lessor harmless from any liability or responsibility for damages to any of
Lessee’s personal property, or for any loss suffered by Lessee through
vandalism, theft, or destruction of said personal property by fire or other
causes. It is agreed by Lessee and Lessor that all the terms and conditions of
the tease are to be in full force and effect, except as to rent, as of the date
of Lessee’s possession of subject Premises.”
Addendum A. Item G. Suite Refurbishment/Tenant Improvements: Shall include the
following: “Lessee agrees to hold Lessor harmless from any interruption of
business suffered by Lessee or any liability whatsoever resulting from any
Tenant Improvements as set forth in the Lease for subject Premises. Lessor will
make every reasonable effort to complete said work as soon as possible, but can
make no guaranty as to a specific date of completion, and same shall not affect
the payment of rent due from Lessee. Lessee shall be responsible for moving all
wall hangings and furniture and Lessor shall not be responsible for same. Lessee
acknowledges that Lessor has forewarned Lessee of the inconvenience Lessee may
experience by occupying said Premises during Tenant Improvement work including,
but not limited to, interruption of utilities, odors, noise, dust and debris,
and that Lessor is accommodating Lessee’s request to complete Tenant
Improvements in subject Premises during Lessee’s occupancy. Lessee further
agrees not to interfere with in any way, nor instruct Lessor’s construction
crew.”
Except as amended and modified herein, all other terms and conditions of said
Lease by and between the Parties described above, shall continue in full force
and effect. This Modification of Lease #1 shall become effective upon the date
of execution hereof.

                      AGREED AND ACCEPTED:       AGREED AND ACCEPTED:    
 
                    LESSOR:       LESSEE:    
 
                    OLEN COMMERCIAL REALTY CORP. A NEVADA CORPORATION       NXG
Acute Care LLC, a California Limited Liability Company and wholly-owned
subsidiary of NextGen Healthcare Information Systems, Inc., a California
Corporation and wholly-owned subsidiary of Quality Systems Inc., a California
Corporation    
 
                   
By:
          By:   /s/ Stephen K. Puckett      
 
                   
 
  Jayne Taylor
Vice President/CFO           Stephen K. Puckett
Vice President    
Date:
          Date:   October 13, 2009    
 
                   

 



--------------------------------------------------------------------------------



 



ADDENDUM “A”

     
TO LEASE DATED:
  October 1, 2009
 
   
BY AND BETWEEN:
  OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION
 
   
AS LESSOR; AND:
  NXG Acute Care LLC, a California Limited Liability Company and wholly-owned
subsidiary of NextGen Healthcare Information Systems, Inc., a California
Corporation and wholly-owned subsidiary of Quality Systems Inc., a California
Corporation
 
   
AS LESSEE
   

A.   SIGN CRITERIA       These regulations are established in order to ensure
that all signs comply with County of Orange sign ordinances, and in order to
maintain a continuity in appearance throughout the Lake Forest Corporate Park.
Conformance with the following sign regulations will be strictly enforced:

  1.   GENERAL REQUIREMENTS

  (a)   Each tenant shall be allowed one Identity sign.     (b)   The sign shall
be constructed and installed at Lessee’s expense.     (c)   No electrical or
audible signs shall be permitted.     (d)   Except as provided herein, no
advertising piacards, banners, pennants, names, insignias, trademarks, or other
descriptive material shall be affixed or maintained upon the glass panes or
exterior walls of the building.     (e)   Placement of the sign shall be in the
specific location and installation shall be by the method designated by Lessor.
    (f)   Lessee shall submit a sketch of Lessee’s proposed sign (including
color selection and proposed location) to Lessor for approval prior to
construction and installation. Lessee shall be responsible for obtaining all
necessary sign permits and approvals from the County of Orange. Lessee
acknowledges Lessee’s sign is also subject to the review and approval of the
Lake Forest Corporate Park Management Association Architectural Review
Committee.

  2.   TENANT IDENTIFICATION SIGNS: SINGLE-TENANT BUILDINGS

  (a)   Each unit shall be entitled to one identification sign on the building.

  (b)   The dimensions of the sign shall not exceed 1’ in height, or 3’ in
length, including logo.     (c)   Individual letters shall not exceed 4” in
height. Letter style shall be white upper case Optima Regular. Lessee may
include a logo as part of the three (3) square foot sign area, but the logo
shall not exceed one square foot.     (e)   Lessee shall obtain Lessor’s
approval of the exact placement of the sign on the building prior to
installation.

  3.   TENANT IDENTIFICATION SIGNS: MULTI-TENANT BUILDINGS

  (a)   Each suite shall be entitled to one Identification sign.     (b)   Signs
shall be vinyl press-on letters.     (c)   The dimensions of the sign area,
including logo, shall not exceed 1’ x 2’. Individual letters shall not exceed 4”
in height.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials





--------------------------------------------------------------------------------



 



ADDENDUM “A”
PAGE 2

  (e)   Letter color shall be white. Lettering style, logo and logo colors shall
be at Lessee’s option.     (f)   Placement of the sign shall be on the glass
front door, or on the glass pane immediately to the left of the front door.

B   EXTERIOR STORAGE       Tenant shall neither store, nor permit to be stored
any goods, machinery, merchandise, equipment, or any other items whatsoever in
the parking lot or any other common area adjacent to or in the Building. Tenant
may only place or store items wholly within its leased Premises.   C.  
DECLARATION OF COVENANTS, CONDITIONS, AND RESTRICTIONS       Lessee acknowledges
that his leasehold estate is part of a Planned Development subject to a
Declaration of Covenants, Conditions, and Restrictions. Lessee agrees to accept
its leasehold estate subject to the aforementioned Declaration and to make
adequate provisions to permit entry and other actions by Lessor for the purpose
of performing and complying with these restrictions.   D.   MANAGEMENT      
Subject to Paragraph 7.1 of this Lease, Lessee agrees to pay Common Area
Operating Expenses as set forth hereinbelow, and as adjusted pursuant to
Paragraph 4.2 herein. In no event shall Lessor be required to insure plate glass
or insure against malicious mischief or vandalism.       The Common Area
Operating Expense Budget is as follows:

TOTAL COMMON AREA OPERATING EXPENSE MONTHLY BUDGET FOR:
LAKE FOREST CORPORATE PARK

         
Total Project Square Footage:
    58,010  
Tenant’s Square Footage:
    2,526  
Tenant’s Percentage:
    4.35 %
 
       
Total Common Area
  $ 9,862.00  
Property Taxes
  $ 6,913.00  
Insurance
  $ 773.00  
 
     
 
       
TOTAL EXPENSES PER MONTH
  $ 17,548.00  
 
     
 
       
Lessee’s monthly prorata share is 4.35% of the above expenses as follows:
       
Common Area
  $ 429.00  
Property Taxes
  $ 300.72  
Insurance
  $ 33.63  
 
     
 
       
TOTAL MONTHLY COMMON AREA OPERATING EXPENSE BUDGET
  $ 763.35  
 
     

Lessor will provide Lessee an estimate of the Common Area Operating Expenses
each year which will be added to the monthly lease payment. The estimate for the
first year is based on the Common Area Operating Expense Budget above. Lessor
agrees to provide Lessee with an accounting of the actual expenses as of
December 31st of each year. Should the cost of providing these services exceed
the estimate, then upon receipt of a statement from Lessor, Lessee shall pay a
lump sum equal to Lessee’s prorata share of Common Area Operating Expenses for
the previous calendar year, less the total of the monthly installments of the
estimated Common Area Operating Expenses paid in the previous calendar year. The
estimated monthly installments to be paid for the next calendar year shall be
adjusted to reflect such Increase.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

